In an action, inter alia, to recover damages for breach of an oral contract, defendant appeals from an order of the Supreme Court, Westchester County (Wood, J.), entered February 20, 1985, which denied its motion to dismiss the complaint pursuant to the Statute of Frauds.
Order reversed, on the law, with costs, defendant’s motion granted, and complaint dismissed.
Plaintiff’s claim of an alleged oral contract must fail on the ground that the services he performed for defendant fall squarely within General Obligations Law § 5-701 (a) (10). This section requires a written memorandum evidencing promises to compensate for services rendered in the negotiation of, or assistance in, the purchase or sale of a business or business interest (see, Freedman v Chemical Constr. Corp., 43 NY2d 260). Furthermore, his causes of action based in quantum meruit and unjust enrichment are expressly abrogated by the statute (see, 1949 Report of NY Law Rev Comm [NY Legis Doc, 1949, No. 65 (G), p 615]; see also, Minichiello v Royal Business Funds Corp., 18 NY2d 521, cert denied 389 US 820). Mollen, P. J., Thompson, Niehoff and Fiber, JJ., concur.